Citation Nr: 0609007	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence to reopen a claim for cause 
of the veteran's death has been received, and, if so, whether 
the criteria for service connection for the cause of the 
veteran's death are met.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  He was awarded the Purple Heart Medal and the 
Combat Infantry Badge for service during World War II, and 
was held in Germany as a prisoner of war (POW) from September 
1944 to April 1945.  The veteran died in November 1983, and 
the present appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision that 
denied the appellant's petition to reopen a previously-denied 
claim for service connection for the cause of the veteran's 
death.  The appellant filed a Notice of Disagreement (NOD) in 
August 2003.

In March 2004 the RO issued a Statement of the Case (SOC) 
that reopened the claim for service connection for the cause 
of the veteran's death and then denied the claim on the 
merits.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in April 2004.

Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the previously denied claim has been received, the Board has 
characterized the claim as on the title page.  The June 2003 
rating decision and the March 2004 SOC adjudicated the claim 
as a petition to reopen, and furnished the appellant with the 
legal criteria governing finality and petitions to reopen; 
accordingly, the appellant is not prejudiced by the Board's 
consideration of the claim as a petition to reopen or 
subsequent consideration on the merits. 

FINDINGS OF FACT

1.  All notification and adjudication action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for the cause of the veteran's death, and to 
adjudicate the merits of the underlying claim, has been 
accomplished.

2.  The veteran had service connection for anxiety reaction, 
shell fragment wound to the right knee and leg, residuals of 
frozen feet, each rated 10 percent disabling and bilateral 
hearing loss, rated noncompensably disabling.  

3.  The veteran died on November [redacted], 1983.  The death 
certificate listed immediate cause of death as respiratory 
arrest, due to or as a consequence of renal failure, due to 
or as a consequence of an adenocarcinoma of unknown primary 
origin.

4.  A September 1990 rating decision denied service 
connection for the cause of the veteran's death.  The 
appellant was notified did not submit an appeal within one 
year.

5.  Evidence received since the September 1990 rating 
decision is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate a claim for 
service connection for cause of death, and raises a 
reasonable possibility of substantiating the claim.

6.  Medical evidence of record does not show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause the 
veteran's death.  Carcinoma and renal failure were first 
demonstrated years post-service.




CONCLUSIONS OF LAW

1.  The rating decision of September 1990 is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  As evidence received since September 1990 is new and 
material, the criteria for reopening a claim for service 
connection for the cause of the veteran's death are met.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005). 

3.  The criteria for service connection for cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2005). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Further, the Board is aware of recent legal precedent 
concerning complete notice that is to be provided.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  In this case, as the claim is 
reopened and then denied on the merits, there is no prejudice 
shown in failing to discuss rating provisions and effective 
dates.  There is no prejudice to the appellant in proceeding 
given the notice and development undertaken as otherwise 
described herein.

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the duty-to-assist letter of February 2003, the 
rating decision of September 1990 (denying the petition to 
reopen), and the SOC of March 2004 (reopening the claim and 
denying service connection on the merits), the RO notified 
the appellant of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the current bases for the denial 
of the claim.  After each, she was given the opportunity to 
respond.  Accordingly, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board points out that the February 2003 duty-to-assist 
letter was issued prior to the rating decision on appeal, and 
specifically discussed the legal criteria for establishing 
entitlement for service connection for the cause of a 
veteran's death and also discussed the criteria for reopening 
a previously-denied claim.  The letter also cited the 
evidence required to establish entitlement to the claimed 
benefit and the evidence that was still required to 
demonstrate entitlement; the letter also asked the appellant 
to provide any additional medical evidence that she had to 
support her claim for benefits.  The SOC of March 2004 cited 
VA's duty to notify and assist under the VCAA, and cited the 
respective duties of VA and the claimant in obtaining 
evidence.  The Board finds that these documents meet the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.   However, the Board finds that that the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the appellant.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed after 
complete notice was provided via the SOC.  The appellant in 
fact submitted her VA Form 9, with enclosures, in response to 
the SOC.  There is no indication that the delay in notice 
inhibited the appellant from submitting additional evidence, 
or that additional notice to the appellant at this point 
would induce the appellant to produce additional relevant 
evidence for inclusion in the record.  Remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The file contains the veteran's death certificate, 
service medical records, treatment records from VA and non-VA 
medical providers (including the final inpatient 
hospitalization prior to the veteran's death), reports of VA 
medical examinations, and VA claims history.  The appellant 
was notified of her entitlement to a hearing before the RO 
and/or before the Board, but she declined to testify in such 
a hearing.  Significantly, the appellant has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained before the Board's action.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the issue on appeal.



II.  Analysis of Petition to Reopen

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In a September 1990 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The only 
evidence cited in the rating decision was the veteran's death 
certificate and his service medical records.  Additional 
records in the claims file at that time included the 
veteran's claims history from his discharge through December 
1979, with reports of medical examination and RO claims 
adjudication documents.   

As the appellant did not file an appeal in regard to the 
September 1990 rating decision, and as no other exception to 
finality applies, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2005).

The appellant filed a petition to reopen her claim for 
service connection for the cause of the veteran's death in 
January 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The medical evidence associated with the claims file since 
the September 1990 rating decision treatment consists of 
records from Crouse-Irving Memorial Hospital dated in October 
1983.  This evidence is new, in that is was not previously 
agency adjudicators, and is not cumulative or redundant of 
evidence previously of record.

The Board also finds that the newly received medical evidence 
is material to the issue of service connection for the cause 
of the veteran's death because the new evidence is comprised 
of the hospital treatment records immediately prior to the 
veteran's death.  These records provide medical evidence as 
to what pathologies, if any, materially contributed to the 
veteran's death, and this is a key unestablished fact in 
demonstrating entitlement to service connection for the cause 
of the veteran's death.  As such, this evidence relates to an 
unestablished fact need to substantiate the claims, and, 
because it addresses nexus-an essential element of the 
claim-raises a reasonable possibility of substantiating the 
claim.  

Based on the analysis above, the Board finds that new and 
material evidence has been received, and the claim for 
service connection of the veteran's death is reopened.

III.  Entitlement to Service Connection for Cause of the 
Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  Service connection for carcinoma may be presumed 
where present to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to service connection for the cause 
of a veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

Considering the medical record in light of the above, the 
Board finds that in the absence of medical evidence to 
support the appellant's claim that a disability of service 
origin caused or substantially contributed to cause the 
veteran's death, the claim of service connection for the 
cause of the veteran's death must be denied.

The veteran's service medical record shows that he was 
treated for pneumonia (inpatient hospitalization in January 
1943), sinusitis (June 1943), nasal pharyngitis and headaches 
from sinusitis (October to November 1943), and ear aches 
(October 1945).  While the appellant was a POW he was 
hospitalized in a German military hospital, apparently for 
frozen feet, in November 1944.  A report of physical 
examination in July 1945 noted a history of pneumonia in 1943 
and 1944, shrapnel wounds in both legs with retained foreign 
bodies, and nervous stomach; chest X-ray was normal and the 
only noted abnormalities related to defective hearing, 
deviated nasal septum, and residuals of a shell fragment 
wound to the right knee and leg.  His discharge examination 
in November 1945 noted only two significant service-related 
diseases or wounds: shrapnel in the right knee (Purple 
Heart), healed with no loss of function, and diminished 
hearing; the examiner also recorded the presence of pes 
planus.  

The veteran died on November [redacted], 1983.  The final diagnosis 
on the inpatient hospital treatment report was poorly 
differentiated metatstatic adenocarcinoma, site of origin 
unknown, with bilateral renal vascular obstruction, 
obstructive uropathy, and fatal renal failure.  The death 
certificate lists the immediate cause of death as respiratory 
arrest (onset 10 minutes prior to death), due to or as a 
consequence of renal failure (onset 30 days prior to death), 
due to or as a consequence of an adenocarcinoma of unknown 
etiology (onset more than 30 days prior to death).  No 
autopsy was performed.

As noted above, the veteran's service medical records are 
silent in regard to any renal disorder or carcinoma, and 
there is no evidence of any such disorder within the first 
year after his discharge from service.  In regard to 
"respiratory arrest":  the veteran had pneumonia on two 
occasions in service (1943 and 1944), but he had no apparent 
residuals of pneumonia at the time of his discharge, and 
there is no evidence of a chronic respiratory disorder in the 
years following his discharge from service.  There is 
accordingly no indication that the respiratory arrest that 
was the immediate cause of the veteran's death was consequent 
to any chronic respiratory condition that could arguably be 
subject to service connection.

Because the veteran was a prisoner of war, some medical 
conditions may be presumptively service connected; see 
38 C.F.R. §§ 3.307, 3.309(c).  Service connection may be 
granted for the following disorders if manifest to a 10 
percent degree of more at any time after discharge, even if 
there is no record of such disease during service: psychosis; 
anxiety states; dysthymic disorder or depressive neurosis; 
organic residuals of frostbite; post-traumatic 
osteoarthritis; atherosclerotic heart disease or hypertensive 
heart disease and their complications; stroke and its 
complications; avitaminosis; beriberi; chronic dysentery; 
helminthiasis; malnutrition; pellagra; any other nutritional 
deficiency; peptic ulcer disease; peripheral neuropathy 
except where directly related to infectious causes; and, 
cirrhosis of the liver.  In this case, there is no medical 
evidence that the veteran's death was consequent to any of 
these presumptive disorders. 

As noted, at the time of the veteran's death, he had service 
connection for the following disabilities: anxiety reaction 
(rated as 10 percent disabling since September 1951), shell 
fragment wound to the right knee and leg (rated as 10 percent 
disabling since May 1948), residuals of frozen feet (rated as 
10 percent disabling since November 1951), and bilateral 
hearing loss (rated as noncompensable since May 1948).  His 
combined disability rating for service-connected disabilities 
was 30 percent since November 1951.  There is no medical 
evidence suggesting that any of these service-connected 
disabilities caused, or materially or significantly 
contributed to, the veteran's death.

Significantly, nothing in the record, to include the 
inpatient treatment record immediately prior to the veteran's 
death, establishes a medical connection between the veteran's 
death and either his military service or his service-
connected disabilities, and neither the appellant nor anyone 
acting on her behalf has alluded to the existence of any such 
medical evidence.

The Board has considered the appellant's contention, as 
expressed in her April 2004 substantive appeal, that the 
veteran's death was materially caused by his service-
connected anxiety reaction, in that the anxiety prevented the 
veteran from obtaining proper medical care.  Toward this end, 
she cited a June 1951 lay statement from the veteran's mother 
and an April 2004 lay statement from the veteran's daughter-
in-law (the appellant's daughter) to the effect that the 
veteran was an anxious person who did not exercise good 
judgment.  

The Board points out that however well intentioned, neither 
the appellant nor her daughter is competent to establish, on 
the basis of assertions alone, a nexus between the veteran's 
service-connected anxiety disorder and the cause of the 
veteran's death.  In this regard, the Board notes that a 
layperson, as a witness, is competent to describe the visible 
progress of a veteran's health based on personal observation.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
("a layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms.").  However, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As each is a layperson without the 
appropriate medical training or expertise, neither the 
appellant nor her daughter is competent to provide a 
probative (persuasive) opinion on any medical matter.  See 
Bostain v. West, 11 Vet. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
The Board also notes that the appellant's theory is not 
supported by the medical evidence of record; specifically, 
the veteran underwent VA psychiatric and psychological 
examinations in June 1951, June 1956, and June 1960, and none 
of those examinations indicated that the veteran's service-
connected anxiety rendered him unable to make reasonable 
decisions about his own health care.    

Under these circumstances, the Board finds that service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent evidence simply does not 
support the claim, that doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen a claim for service 
connection for the cause of the veteran's death has been 
received, the appeal is granted to that extent.
 
Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


